Citation Nr: 0634350	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1993 to June 
2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a Travel 
Board hearing before the undersigned in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the veteran's claim on the basis that erectile 
dysfunction preexisted service and was not aggravated 
therein.  The veteran asserts that while he did experience 
erectile dysfunction prior to service, he was misdiagnosed in 
service which led to his being prescribed alprostadil.  He 
argues that this medication caused permanent damage to the 
veins which he did not have prior to service.  He essentially 
contends that his erectile dysfunction was due to 
psychological factors prior to service, but the use of the 
drug in service led to the erectile dysfunction now being the 
result of physical damage to his vascular system.  He states 
that a civilian doctor performed an arterial flow study and 
found some damage or degradation in the flow that runs 
through the veteran's penis.  The veteran relates this to the 
medication prescribed in service.

A review of the service medical records shows treatment for 
erectile dysfunction, sexual dysfunction, and anorgasmia.  
The veteran reported that he had had lifetime difficulty of 
maintaining an erection.  

The record suggests that the veteran was treated for erectile 
dysfunction prior to service.  There are, however, no medical 
records to this effect.  The veteran has testified that he 
was not sexually active prior to service.  He stated that 
although he had a girlfriend and felt capable to having 
sexual relations, they did not consummate their relationship.  
However, he reported that he had nocturnal emissions.  The 
veteran indicated further, that during service, he also had 
nocturnal emissions and erections, but was unable to 
ejaculate.  

Post-service medical evidence includes a VA examination which 
resulted in a diagnosis of erectile dysfunction as well as 
private medical evidence of J.B., M.D., which indicated that 
the veteran had a vascular problem.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Board finds that the veteran should 
be contacted to determine if he was treated prior to service 
for erectile dysfunction.  If so, these records should be 
obtained in compliance with VA's duty to assist.  In 
addition, the complete records of J.B., M.D., should be 
obtained.  

The Board also finds that the veteran should be afforded a VA 
examination to determine the exact nature of any erectile 
dysfunction.  The examiner should opine as to whether it is 
as likely as not that any erectile dysfunction preexisted 
service and if so, whether such was aggravated in service or 
is otherwise related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and determine if 
he was treated prior to service for 
erectile dysfunction /sexual dysfunction.  
If so, obtain and associate with the 
claims file copies of all clinical 
records.  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment by J.B., M.D.

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should respond to the following:

A).  Is it as likely as not that the 
veteran's current erectile dysfunction 
preexisted his military service;
B).  If the record indicates that the 
veteran's had an erectile dysfunction 
prior to service, is there evidence of 
record that such disorder increased in 
severity in service;
C).  If the record indicates a permanent 
increase in severity in service of a 
preexisting erectile disorder, was that 
increase due to the natural progress of 
the disease in service or due to 
aggravation in service.  In responding 
to this question, the examiner should 
indicate the likelihood that any drug 
prescribed in service aggravated any 
preexisting disorder;
D).  What is the likely etiology of the 
veteran's erectile dysfunction.  In 
responding to this question, the 
examiner should comment on whether the 
veteran's current erectile dysfunction 
is due to a known pathology such as a 
vascular disorder;
E).  If the examiner determines that the 
veteran's erectile dysfunction did not 
preexist his military service, is it at 
least as likely as not that the 
veteran's current erectile dysfunction 
was incurred in service.  


A rationale for any opinion expressed should 
be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a



